DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe McKinney Muncy on 2/1/22.
The application has been amended as follows: 
	Referring to claim 1, line 2, 
-- a -- has been inserted, replacing “the”.  
Referring to claim 1, line 3, 
-- a thermal -- has been inserted, replacing “the thermal”.  
Referring to claim 1, line 3, 
-- a feed -- has been inserted, replacing “the feed”.  
Referring to claim 1, line 5, 
-- a parameter -- has been inserted, replacing “the parameter”.  
Referring to claim 1, line 6, 
-- a preload -- has been inserted, replacing “the preload”.  
Referring to claim 1, line 6, 

Referring to claim 1, line 6, 
-- an adaptive -- has been inserted, replacing “the adaptive”.  
Referring to claim 1, line 9, 
-- a generated -- has been inserted, replacing “the generated”.  
Referring to claim 1, line 12, 
-- a machine -- has been inserted, replacing “the machine”.  
Referring to claim 1, line 12, 
-- a screw; a -- has been inserted, replacing “the screw; the”.  
Referring to claim 1, line 14, 
-- an interference-- has been inserted, replacing “the interference”.  
Referring to claim 1, line 14, 
-- a main -- has been inserted, replacing “the main”.  
Referring to claim 1, line 14, 
-- a reflector -- has been inserted, replacing “the reflector”. 
Referring to claim 1, line 15, 
-- a work -- has been inserted, replacing “the work”.  
Referring to claim 1, line 16, 
-- a full -- has been inserted, replacing “the full”.  
Referring to claim 1, line 17, 
-- an initial -- has been inserted, replacing “the initial”.  
Referring to claim 1, line 18, 
-- a heat -- has been inserted, replacing “the heat”.  

-- a front -- has been inserted, replacing “the front”.  
Referring to claim 1, line 24, 
-- a rear -- has been inserted, replacing “the rear”.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While CN 107065771, supplied by applicant, teaches a thermal expansion error modeling and compensation method for a semi-closed-loop feed shaft under excitation of a multi-time-varying dynamic heat source (see Dl, description, paragraphs [0010]-[0051] and figures l-3(b )), comprising: in a thermal characteristic parameter identification test of a semi-closed-loop feed shaft, arranging temperature sensors at three positions, i.e., a machine tool body near a lead screw,a front bearing seat, and a rear bearing seat, enabling the feed shaft to make reciprocating movement at any speed within any range to increase the temperature and then to stop at any position to decrease the temperature, and testing a positioning error and a key point temperature of a machine tool at a regular interval during this period; then, on the basis of frictional heat generation, heat conduction, and heat convection mechanisms, separately building a temperature field prediction model of the lead screw under excitation of a time-varying dynamic heat source of a nut pair and a temperature field prediction model of the lead screw under excitation of a time-varying fixed heat source of bearing seats, and obtaining a real-time thermal expansion error of the lead screw by integrating the lead screw temperature fields; next, automatically identifying thermal characteristic parameters in the temperature field prediction model by using an interior point method; finally, implementing communication with a numerical control system and writing of a 

CN 107065771 fails to disclose all the claimed features of applicant’s instant invention, specifically including: 

“A self-adaptive compensation method for feed axis thermal error, wherein, first, based on laser interferometer and temperature sensor, the feed axis thermal error test is carried out; following, the thermal error prediction model, based on the feed axis thermal error mechanism, is established and the thermal characteristic parameters in the model are identified, based on the thermal error test data; next, the parameter identification test is carried out, under the preload state of the nut; next, the adaptive prediction model is established, based on the thermal error prediction model, while the parameters in the measurement model are identified; finally, self-adaptive compensation of thermal errors is performed, based on the adaptive error prediction model, according to the generated feed axis heat; the steps are as follows:
step one: feed axis thermal error test
the temperature sensor (11) is placed on the machine tool bed (9), near the screw; the laser head (1) of the laser interferometer is placed on the ground, through a tripod, while a magnetic stand is used to fix the interference mirror (6), on the main shaft and the reflector (10) on the work table (7);
the process of the thermal test is as follows: first, the full stroke positioning error of the feed axis is tested, under the initial thermal steady state, while the temperature sensor (11) value is recorded; then, the feed axis performs the heat engine movement, within a certain range at a certain feed rate, until the heat balance is established; finally, the feed axis stops at any position to cool down, until it reaches the heat balance state, again; during this process, the feed axis full stroke positioning error is tested at regular intervals, while the value of the temperature sensor (11) is recorded;
step two: the feed axis thermal error prediction model is established
the screw, between the front bearing (3) and the rear bearing (12), is subdivided into N segments, each length is L; the prediction model of the real-time temperature field of the screw is:
T i  ( t ) = Q - { h × S × [ T i  ( t - Δ   t ) - T f  ( t - Δ   t ) ] + λ × A  [ 2 × T i  ( t - Δ   t ) - T i - 1  ( t - Δ   t ) - T i + 1  ( t - Δ   t ) ] L } c × m + T i  ( t - Δ   t ) ( 1 )
where, Ti(t) is the temperature of the ith segment of the screw at the current moment; Q is the heat generated by the nut, when passing through each segment of the screw; Ti(t−Δt) is the temperature of the ith segment of the screw, at the previous moment; λ is the heat transfer coefficient; A is the cross-sectional area of the lead screw; Ti−1(t−Δt) 
the formula for calculating the predicted value Es I(t) of the thermal error, at the ith segment of the screw is:
E s I  ( t ) = ∑ i = 1 I  ( T i  ( t ) - T 0 ) × L × k coff ( 2 )
where, T0 is the initial screw temperature and kcoff is the thermal expansion coefficient of the screw;
based on the automated parameter optimization method and the data obtained in the first step, the Q, h and λ thermal characteristic parameters in Eq. (1) are identified, under the constraint condition described in Eq. (3);
min  [ F  ( Q , h , λ ) ] = min  [ ∑ u = 1 U  ∑ v = 1 V   E t  ( u , v ) - E s  ( u , v )  ] ( 3 ) Q min ≤ Q ≤ Q max   h min ≤ h ≤ h max   λ min ≤ λ ≤ λ max
where, Et(u, v) represents the thermal expansion error of the vth test point, in the uth thermal error test, Es(u, v) represents the expected thermal expansion error of the vth test point, in the uth thermal error test, U is the total number of thermal error tests, V is the number of test points of each test; Qmin, hmin and λmin are the lower limit of the parameters Q, h and λ, respectively; Qmax, hmax and λmax are the upper limit of the parameters Q, h and λ, respectively;
step three: the parameter identification test and data processing in the thermal error adaptive compensation model
five nut preload states: state 1—normal preload; state 2—preload amount reduced by 10%; state 3—preload amount reduced by 20%; state 4—preload amount increased by 10%; the state 5—preload amount increased by 20%; the following test and data processing is performed under the five states:
the test is carried out, under the condition that the M kinds of nuts are preloaded, while the normal preload state is state 1;
(1) under the initial thermal steady state, the feed axis performs a full-stroke fast-moving motion; while the position and the torque of the servo motor is recorded synchronously, during a period of constant motion;
based on the position and torque data, the average torque is calculated, during fast-moving motion according to Eq. (4):
M _ j = 1 K j  ∑ k = 1 K j  M j  ( k )   j = 1 , 2 , …  , M ( 4 )
where, M j is the average torque of the pre-tightening state of the jth nut; Kj is the number of data collected, under the pre-tightening state of the jth nut; Mj(k) is the kth torque value, collected under the pre-tightening state of the jth nut;
the difference ΔM j between the average torque of state 2 to state 5 and the average torque of state 1 is calculated as:
Δ M j =M j −M 1 j=2,3, . . . M   (5)

ΔQ j =Q j −Q j=2,3, . . . , M   (6)
step four: an self-adaptive prediction model for the feed axis thermal error is established
the relationship between the variation of ΔQ and the mean torque difference ΔM is:
ΔQ=α×ΔM+β  (7)
where, α and β are coefficients that, based on the least squares method, are identified, according to the data {ΔQj,M j} (j=2,3, . . . , M), obtained in the third step;
step five: the implementation of the feed axis thermal error adaptive compensation
during the operation of the feed axis, the position of the feed axis, the feed speed and the servo motor torque data are collected and recorded in real time; if there is a continuous R sampling period of uniform velocity motion, according to the feed rate, the following calculations are performed:
(1) the average torque, during the R cycles, is calculated, according as:
M _ s = 1 R  ∑ k = 1 R  M s  ( k ) ( 8 )
where, M s is the average torque for the R cycles and is the value of the kth torque for the R cycles;
(2) it is assumed that, the position interval range of feed axis operation in current R cycles is [P0,P1]; the torque value in the position interval [P0, P1] is extracted from the torque data, acquired in the state 1 of the third step; the average value is calculated, as:
M _ 1 p = 1 K 1 p  ∑ k = 1 k 1 p  M 1 p  ( k ) ( 9 )
(3) the average torque difference of the current R cycles is calculated, as:
Δ M s =M s −M 1 p   (10)
(4) according to ΔM s, the current ΔQs is calculated, based on Eq. (7), while adaptively the heat, generated by the nut passing through each segment of the screw, is corrected, according to:
Q new =Q+ΔQ s   (11)
after applying the correction, the thermal error of the feed axis is predicted adaptively, based on Eqs. (1) and (2), while the numerical control system will adaptively compensate the feed axis, according to the predicted value.”

.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sean Shechtman/Primary Examiner, Art Unit 2896